PER CURIAM.
After a nonjury trial the appellant was found guilty and was convicted of several offenses. We find no merit in his argument on appeal attacking those convictions.
However, as the state concedes, the judgment entered against the appellant by the trial court incorrectly states that the appellant entered a plea of guilty. Accordingly, we reverse the judgment and remand for the entry of an amended judgment reflecting that the appellant was tried and found guilty.
Reversed and remanded.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.